Exhibit 10(g)

RETIREMENT AND CONSULTING AGREEMENT

The parties to this Retirement and Consulting Agreement (the “Agreement”) are
Ampco-Pittsburgh Corporation, a Pennsylvania corporation (the “Corporation”),
and Robert A. Paul (the “Executive”). This Agreement is entered into and will
become effective as of January 1, 2015 (the “Effective Date”).

The Executive has announced his decision to retire from the Corporation as Chief
Executive Officer effective December 31, 2014 (the “Retirement Date”). Upon the
Executive’s retirement, he may continue to serve as a member of the Board of
Directors of the Corporation (the “Board of Directors”), subject to
re-nomination by the Nominating and Governance Committee of the Board of
Directors and the Board of Directors as a whole and subject to election by the
Corporation’s shareholders. Following the Retirement Date, the Corporation
wishes to retain the Executive for the purpose of providing, and the Executive
has agreed to provide, certain consulting services. This Agreement is intended
to set forth the terms applicable to the Executive’s retirement from the
Corporation and the consulting arrangement following the Retirement Date.

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:

1. Resignation and Retirement. Effective on the Retirement Date, the Executive
will resign from all positions with the Corporation and any subsidiaries of the
Corporation then held by him, including, without limitation, Chief Executive
Officer of the Corporation, and the Executive’s employment with the Corporation
and any subsidiaries of the Corporation will terminate on the Retirement Date
due to his retirement. Notwithstanding the foregoing, the Executive may continue
to serve as a member of the Board of Directors, subject to re-nomination by the
Nominating and Governance Committee of the Board of Directors and the Board of
Directors as a whole and subject to election by the Corporation’s shareholders.

 

2. Consulting Services.

(a) General. Beginning on January 1, 2015 and ending on December 31, 2017 (such
period, subject to the early termination provisions of Section 2(d) below, the
“Consulting Period”), the Executive agrees to cooperate with the Corporation in
the transition of management of the Corporation following the Executive’s
retirement and to provide such consulting services to the Corporation (the
“Consulting Services”) as may be requested by the Board of Directors or the
Chief Executive Officer and be agreed to by the Executive, which agreement may
not be unreasonably withheld by the Executive. The Executive agrees to make
himself available for at least ninety (90) days of Consulting Services to the
Corporation per annual period of the Consulting Period (i.e., January 1 –
December 31) under this Agreement.

(b) Independent Contractor Status and Performance of Consulting Services.
Nothing contained in this Agreement will be deemed to create an employment
relationship between the Corporation and the Executive during the Consulting
Period. In providing the Consulting Services, the Executive agrees and
acknowledges that he is an independent contractor and will not have authority to
bind the Corporation with respect to any matter. In rendering Consulting
Services under this Agreement, the Executive will be free to arrange his own
time, pursuits and work schedule and to determine the specific manner in which
such services will be performed, without being required to observe any routine
or requirement as to working hours.



--------------------------------------------------------------------------------

(c) Non-exclusivity. The Corporation agrees and acknowledges that the Executive
may offer consulting services to other entities during the Consulting Period,
subject to the confidentiality and proprietary rights provisions of this
Agreement.

(d) Early Termination of Consulting Period. Notwithstanding any provisions to
the contrary in this Agreement, this Agreement may be terminated prior to
December 31, 2018 and the Consulting Period will be deemed to have expired upon
any of the following:

(i) The mutual written agreement of the parties to this Agreement providing for
such termination;

(ii) Immediately upon notice by the Corporation to the Executive of the
Executive’s breach of the covenants set forth in Sections 9 and 10 of this
Agreement; and

(iii) Upon the death or permanent disability (as determined in good faith by the
Corporation) of the Executive.

 

3. Payments and Benefits.

(a) In Connection with the Executive’s Retirement. Upon the Executive’s
retirement and termination from employment with the Corporation, the Executive
will be entitled to payment of all accrued, but unpaid, salary, bonus, vacation
or paid time-off and business expenses (to the extent properly accounted for in
accordance with the Corporation’s policies) as of the Retirement Date. In
addition, the Executive will be entitled to all accrued and vested retirement
benefits under any qualified or nonqualified plans or arrangements sponsored by
the Corporation in accordance with the terms and provisions of such plans or
arrangements; provided, the Executive will not accrue additional service or
benefits under such plans after December 31, 2014. The Executive’s outstanding
vested and unvested stock options, and the forfeiture and exercise dates
thereof, are summarized in the stock option chart attached hereto and made a
part hereof.

(b) Bonus for 2014. The Executive will be eligible to receive any bonus awarded
under the Corporation’s annual bonus program applicable to the Executive for the
2014 fiscal year, based on achievement of the applicable performance goals for
the year. The bonus, if any, will be paid in a lump sum between January 1, 2015
and March 15, 2015 after the amount of any such bonus earned by the Executive is
determined. Except as described in this Section 3(b), the Executive will not be
entitled to any bonus or incentive compensation during the Consulting Period.

(c) Automobile. The Executive will have the right to purchase the leased
Corporation car, which is assigned to the Executive immediately prior to the
Retirement Date, at a price equal to wholesale market value. This right will
expire on January 31, 2015.

 

- 2 -



--------------------------------------------------------------------------------

(d) Compensation and benefits. In consideration for the Consulting Services to
be provided by the Executive under this Agreement, the Corporation agrees to pay
or provide the Executive the following compensation and benefits during the
Consulting Period:

(i) The amount of $33,333 per month (collectively, the “Payments”);

(ii) The Corporation will reimburse the Executive the monthly cost of his COBRA
(as defined below) election for medical and dental insurance coverage for the
Executive and his spouse;

(iii) The Corporation will provide an office and reasonable secretarial support
services, such office to be located within the same building in which the
Executive’s office is currently located, provided, however, if the Corporation’s
headquarters are relocated, new headquarters’ office space reasonably acceptable
to the Executive will be provided in place thereof;

(iv) The Corporation will reimburse the Executive for all out-of-pocket expenses
reasonably and necessarily incurred in the performance of the Consulting
Services in accordance with the travel and business expense reimbursement
policies of the Corporation in effect from time to time; and

(v) In addition to reimbursement of business expenses under clause (iv) above,
the Corporation will pay to, or on behalf of, the Executive’s monthly parking
fees.

(e) Compensation as Non-Executive Chairman. The parties to this Agreement
acknowledge that the Board of Directors passed a resolution on December 16, 2014
which appoints the Executive as the non-executive Chairman of the Board of
Directors, effective January 1, 2015, and fixes an annual cash compensation of
$200,000, payable in equal quarterly installments, for the Executive’s service
in such capacity and as a non-employee Director, with such compensation to be in
lieu of any compensation otherwise payable to non-employee directors of the
Corporation. Subject to the authority of the Board of Directors to fix the
compensation to be received by members of the Board of Directors, as set forth
in the Corporation’s Amended and Restated By-Laws and applicable Pennsylvania
law, the Corporation shall pay to the Executive such compensation as is fixed by
the Board of Directors from time to time for the Executive’s service as
non-executive Chairman, and/or as a member of the Board of Directors.

(f) Right to COBRA Continuation Coverage. The Corporation and the Executive
agree and acknowledge that, for purposes of the rights of the Executive and the
Executive’s spouse or any other eligible dependents to continuation of medical
and dental coverage under the Corporation’s group health plans in accordance
with the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), his
“qualifying event” (as defined under COBRA) shall be deemed to have occurred on
Retirement Date.

(g) Compliance with Section 409A. The Agreement and any payments provided
hereunder are intended to comply with, or be exempt from, Section 409A of the
Internal Revenue Code of 1986, as amended from time to time (including any valid
and binding governmental regulations, court decisions and other regulatory and
judicial authority issued or

 

- 3 -



--------------------------------------------------------------------------------

rendered thereunder) (“Section 409A”). The Agreement shall in all respects be
interpreted, operated, and administered in accordance with this intent. Payments
provided under the Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption, including to the maximum
extent possible, exemptions for separation pay due to an involuntary separation
from service and/or short-term deferrals. Any payments provided under the
Agreement to be made upon a termination of service that constitute deferred
compensation subject to Section 409A shall only be made if such termination of
service constitutes a “separation from service” under Section 409A. Each
installment payment provided under the Agreement shall be treated as a separate
identified payment for purposes of Section 409A. The Corporation makes no
representations or warranties that the payments provided under the Agreement
comply with, or are exempt from, Section 409A, and in no event shall the
Corporation be liable for any portion of any taxes, penalties, interest, or
other expenses that may be incurred by the Executive on account of
non-compliance with Section 409A. If the Executive is a “specified employee”
under Section 409A at the time of the Executive’s termination of service, any
payments to be made upon a termination of service that constitute deferred
compensation subject to Section 409A and that are scheduled to be made within
six months following the Executive’s termination date shall be delayed, without
interest, and paid in a lump sum on the earlier of (i) the first payroll date to
occur following the six-month anniversary of the Executive’s termination date,
or (ii) the Executive’s death, and any payments otherwise scheduled to be made
thereafter shall be made in accordance with their original schedule. To the
extent required by Section 409A, each reimbursement or in-kind benefit provided
under the Agreement shall be provided in accordance with the following: (i) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (ii) any
reimbursement of an eligible expense shall be paid to the Executive on or before
the last day of the calendar year following the calendar year in which the
expense was incurred, and (iii) any right to reimbursements or in-kind benefits
under the Agreement shall not be subject to liquidation or exchange for another
benefit.

4. Executive’s Status as a Non-Employee Director and Non-Executive Chairman.
Immediately following the Retirement Date, the Executive will be deemed to be a
non-employee director, and any compensation received by the Executive from time
to time for service as the non-executive Chairman of the Board of Directors,
and/or as a member of the Board of Directors, will be in addition to the
Payments and other benefits provided under this Agreement with respect to the
Executive’s provision of Consulting Services.

5. Reasonable Efforts. The Executive will use reasonable efforts to perform the
Consulting Services in a prompt, competent and diligent manner consistent with
the Corporation’s standards.

6. Proprietary Rights. The Executive agrees that all information, discoveries,
inventions, improvements, strategies or overall business plan concepts arising
from or in connection with the Consulting Services under this Agreement will be
the sole property of the Corporation, and the Executive will cooperate with the
Corporation’s reasonable requests for the transfer of any such rights or
interests from the Executive to the Corporation.

7. Taxes. The Executive acknowledges that he will be solely responsible for, and
the Corporation will have no liability with respect to, any taxes (including
penalties and interest) imposed by any Federal, state or local government on the
Payments or any other benefits payable to or provided on behalf of the Executive
for the Consulting Services under Section 3(d) of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

8. Insurance and Indemnification. The Corporation agrees to ensure and to
indemnify and hold harmless the Executive from any and all claims and causes of
action arising out of the performance of the Consulting Services to the same
extent that it ensures and indemnifies its officers and directors.

9. Non-Disparagement.

 

  (a) At all times hereafter, the Executive will not disparage or criticize,
orally or in writing, the business, products, policies, decisions, directors,
officers or employees of the Corporation or any of its operating divisions,
subsidiaries or affiliates to any person.

 

  (b) At all times hereafter, the Corporation and its officers, directors,
employees and agents will not disparage or criticize, orally or in writing, the
Executive.

10. Confidentiality. During the course of providing the Consulting Services, the
Executive may obtain information that is considered to be confidential and
proprietary information of the Corporation. The Executive agrees to maintain as
confidential all confidential information received or obtained as a result of
the services provided. At no time shall such confidential information be
disclosed to any third party without the prior written consent of the
Corporation. Notwithstanding the foregoing, the Executive will have no
obligation under this Agreement to keep confidential any confidential
information to the extent that a disclosure of it is required by law or is
consented to by the Corporation.

11. The Executive’s Understanding. The Executive acknowledges by executing and
delivering this Agreement that the Executive has read and understands this
document, that the Executive has conferred with or had opportunity to confer
with the Executive’s legal and other advisors regarding the terms and meaning of
this Agreement to the satisfaction of the Executive, that the Executive has had
sufficient time to consider the terms provided for in this Agreement, that no
representations or inducements have been made to the Executive except as set
forth in this Agreement, and that the Executive has entered into this Agreement
knowingly and voluntarily.

 

12. Miscellaneous.

(a) Entire Agreement. This Agreement represents the entire and only
understanding between the parties on the subject matter hereof and supersedes
any other agreements or understandings between them on such subject matter.

(b) Binding Effect, Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, successors and
assigns of the respective parties. Without the express written consent of the
other party, neither the Corporation nor the Executive may assign any duties or
right or interest hereunder or right to receive any money hereunder and any such
assignment shall be void; provided, however, that without the Executive‘s
consent the Corporation may assign its rights and obligations hereunder in their
entirety to any successor to all or substantially all of its business, whether
effected by merger or otherwise.

 

- 5 -



--------------------------------------------------------------------------------

(c) Severability and Amendment. In the event any provision of this Agreement
shall be determined in any circumstances to be invalid or unenforceable, such
determination shall not affect or impair any other provision of this Agreement
or the enforcement of such provision in other appropriate circumstances. This
Agreement may be modified only by an instrument in writing executed by the
parties hereto.

(d) Interpretative Matters; Counterparts. The headings of sections of this
Agreement are for convenience of reference only and shall not affect its meaning
or construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. In
making proof of this Agreement it shall not be necessary to produce or account
for more than one such counterpart.

(e) Governing Law and Conflicts. This Agreement is to be governed and construed
according to the internal substantive laws of the Commonwealth of Pennsylvania.

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date first written above.

 

AMPCO-PITTSBURGH CORPORATION /s/ Rose Hoover By: Rose Hoover, Executive
Vice President THE EXECUTIVE /s/ Robert A. Paul By: Robert A. Paul

 

- 6 -



--------------------------------------------------------------------------------

RAP Options at 12/31/2014 and status following his retirement same date.

 

Grant Date and Option Expiration    # of
shares      Option
Price     

Vesting at

12/31/2014

   Unvested to
Expire at
12/31/2014 (1)    Right to
Exercise will
expire (1)    Granted under: 9/4/2008
(expire 9/4/2018)      35,000         37.89       Fully Vested    N/A   
12/31/2015    2008 Stock Option Plan 2/19/2009
(expire 2/19/2019)      35,000         13.37       Fully Vested    N/A   
12/31/2015    2008 Stock Option Plan 2/18/2010
(expire 2/18/2020)      35,000         25.77       Fully Vested    N/A   
12/31/2015    2008 Stock Option Plan 5/6/2011
(expire 5/6/2021)      20,000         25.18       Fully Vested    N/A   
12/31/2015    2011 Stock Option Plan 5/3/2012
(expire 5/3/2022)      20,000         17.67      

2/3 Vested

(13,333 shares)

   1/3 Expire
(6,667 shares)    12/31/2015    2011 Stock Option Plan 5/2/2013
(expires 5/2/2023)      20,000         17.16      

1/3 Vested

(6,667 shares)

   2/3 Expire
(13,333 shares)    12/31/2015    2011 Stock Option Plan 4/29/2014
(expires 4/29/2024)      20,000         20       None Vested    All Expire
(20,000)    N/A    2011 Stock Option Plan

 

(1) Upon termination of service due to retirement, death or disability, any
non-vested portions of the Option expire immediately. Vested portion of the
Option is exercisable by the Optionee (or, in the event of the Optionee’s death,
the Optionee’s Beneficiary) for one year after the Optionee’s Termination of
Service.

 

- 7 -